



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Cumor, 2016 ONCA 410

DATE: 20160526

DOCKET: C58013

Laskin, Gillese and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Hasan Mohamed Cumor

Appellant

David Quayat and Leo Rayner, for the appellant

Bradley Reitz, for the respondent

Heard and released orally: May 19, 2016

On appeal from the convictions entered on August 1, 2012
    by Justice Robert T. Weseloh of the Ontario Court of Justice.

ENDORSEMENT

[1]

Police received information from reliable confidential informants
    concerning cocaine trafficking in Owen Sound. As a result, they conducted
    surveillance on Ryan Desroches and Trina Wright, and obtained a production
    order to examine their text messages. They established that a person who went
    by Ali was their supplier.

[2]

After receiving a tip from the confidential informer that Ali was to
    deliver cocaine to the Desroches and Wright residence on November 30, 2011, the
    police arrested the appellant without a warrant when he arrived at the
    residence driving an orange Ford. The orange Ford had been seen in front of the
    residence on earlier occasions when text messages and surveillance indicated
    that Wright and Desroches were dealing in cocaine.

[3]

Although an initial search of Ali failed to turn up anything, a later
    search of the police cruiser where he had been sitting, after arrest, revealed
    a bag of cocaine and marijuana.

[4]

At trial, Officer Dazé gave opinion evidence relating to things such as the
    meaning of words used in the text messages, and the value and consumption rates
    of cocaine.

[5]

The appellant raised three main grounds of appeal:

1. Did the
    trial judge err in finding that the police had reasonable and probable grounds
    to arrest the appellant?

2. Did the
    trial judge err in his assessment of the identification evidence relating to
    the appellant? and

3.  Did the
    trial judge err in admitting Officer Dazés opinion evidence?

Did the
    trial judge err in finding that the police had reasonable and probable grounds

to arrest the appellant?


[6]

In our view, he did not.

[7]

On November 30, an informer told the police that Wright and Desroches
    would be receiving a delivery of cocaine that evening.  The police went there
    to watch.  When the orange Ford pulled up, the police were convinced that the
    driver  the appellant  was there to supply Wright and Desroches with
    cocaine.  The information provided by the confidential informants, who had
    proven track records, was corroborated in significant ways.

[8]

We see no error in the trial judges determination that the arresting
    officer had an objectively reasonable belief that the driver of the orange Ford
    possessed cocaine.

Did the
    trial judge err in his assessment of the identification evidence relating to
    the appellant?

[9]

The trial judge relied on Wrights identification evidence. The
    appellant had stayed with Wright on a number of weekends. The trial judge found
    her identification evidence to be strong and compelling. There is no basis on
    which to interfere with his treatment of the identification evidence.

Did the trial judge err in admitting
    Officer Dazés opinion evidence?

[10]

On appeal, the Crown concedes that Officer Dazés opinion evidence was
    inadmissible.  However, it urges this court to find that the inadmissible evidence
    occasioned no substantial wrong and no miscarriage of justice.

[11]

We accept this submission. On the face of the text messages alone, it
    was clear that the appellant was supplying product to Desroches for sale to
    customers.  Desroches testified that the product was cocaine, and he also
    provided testimony about the meaning of a number of the text messages. In the
    circumstances, we are satisfied that the verdict would necessarily have been
    the same.

Disposition

[12]

Accordingly, the appeal is dismissed.

John
    Laskin J.A.

E.E.
    Gillese J.A.

L.B
    Roberts J.A.


